DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement


Applicant has submitted a number of IDS’s in which they have listed a number of foreign patents/publications two times each – presumably to show that they have included a translation and/or statement of relevance.  In order to avoid unnecessary duplication on any potentially granted patent, the translation or statement of relevance citations (i.e. one of the two listings) has been lined out.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “kernel module” in claims 2-8, “hardware abstraction layer module” in claims 2-8, and “application software execution module” in claims 2-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.










Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “kernel module” and “hardware abstraction layer module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding the “kernel module” in claims 2-8, this limitation seems to be a computer-implemented 112(f) limitation.  See paragraphs 0026-0027 where the “kernel module” is part of an operating system (i.e. program) implemented by a processor.  Therefore, the “kernel module” is some type of algorithm implemented by the processor.  As per MPEP 2181(II)(B) for computer implement 112(f) limitations the “specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)”.  Applicant has not disclosed any specific algorithm for 
Similarly, regarding the “hardware abstraction layer module” in claims 2-8, this limitation seems to be a computer-implemented 112(f) limitation.  See paragraphs 0026-0027 where the “hardware abstraction layer module” is part of an operating system (i.e. program) implemented by a processor.  Therefore, the “hardware abstraction layer module” is some type of algorithm implemented by the processor.  As per MPEP 2181(II)(B) for computer implement 112(f) limitations the “specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)”.  Applicant has not disclosed any specific algorithm for the “hardware abstraction layer module”.  Paragraphs 0030 and 0033 merely disclose that the “kernel module” receives the face image VM and the environmental sensing signal from the kernel module, but fails to disclose any specific algorithm for that specific function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (U.S. Publ. No. 2016/0360256) in view of Trombetta et al. (U.S. Publ. No. 2015/0290540) and further in view of Varerkar et al. (U.S. Publ. No. 2019/0147175) and Official Notice.
Regarding claim 1, Van Os discloses a video recording and replay device for use in a gamecasting environment (i.e. video game streaming).  More specifically and as it relates to the applicant’s claims, Van Os discloses an electronic device (portable multifunction device, 100; see paragraph 0044; or personal electronic device, 500; see paragraph 0177) comprising: a body (body, 502; see paragraph 0177; or the body of the device, 100 shown in Figure 2, 4A, and/or 6A); a camera module (imaging module, 143; see paragraph 0062; or camera, 164; see paragraph 0196 and 6B); and a processor (processor, 120; see paragraph 0049, or processors, 516; see paragraph 0180) electrically connected to the camera module (see Figure 1A or 5B where the processors are connected to camera inputs), the processor loads and executes an application to perform the following steps (see paragraph 0049 and 0182): generating a display image (game application data; see paragraphs 0194 and 0198), controlling the camera module to capture a face image and combining the face image with the display image to form a live stream image when a show face function of the application is activated (see paragraphs 0195, , 0196 and 0206; where the face image from the camera and the game images are combined to form a live stream to show the face of the gamer).  
Van Os, however, fails to disclose that the display image and facial image are combined to form a live stream image (emphasis added).  More specifically, Van Os suggest that the gaming image and facial image are recorded prior to be shared to a server.  Trombetta, on the other hand, discloses that it is well known in the gamecasting are to transmit the gaming images and facial images in a live fashion.  See paragraph 0040.  Trombetta discloses that real time gamecasting is a popular way to watch someone playing a video game as it happens.  See paragraph 0002.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Van Os such that the image generated is a live stream image so that an end user can watch the game action “as it happens”.
Furthermore, Van Os fails to specifically disclose the sensor, for generating an environmental sensing signal or that when the electronic device when the electronic device is in Varerkar discloses that this feature can also be used for online gaming applications.  See paragraph 0036.  Varerkar discloses that such a feature allows for enhancing privacy when using the device.  See paragraphs 0029, 0030, and 0068.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Van Os and Trombetta to include an environmental sensor and to deactivate the camera based on a determination of an environment dynamic change in order to preserve the privacy of the user.
Furthermore, none of Van Os, Trombetta, or Varerkar specifically discloses that the camera is rotatably disposed on the body of the device.  Official Notice is taken as to the fact that it is well known in the art to make a camera disposed on a device (including a phone device as disclosed in Van Os) rotatable.  One of ordinary skill in the art would recognize that a rotatable camera has many advantages including allowing a user to set a photographing angle and 
As for claim 9, both Van Os (display, 112 or touch screen user interface, 200, 602, or 802; see paragraphs 0201-0202 and 0228-0229; and Figures 8D and 8F) and Trombetta (see Figure 3 and paragraphs 0029, 0041, and 0054; the display screen is inherently electrically connected to the processor) disclose a display screen, the display screen is electrically connected with the processor, wherein, when the show face function is activated, display the live stream image generated by combining the face image and the display image on the display screen. when the show face function is disabled, display the live stream image generated by the display image alone on the display screen.
With regard to claim 10, Trombetta discloses a communication circuit (network interface device, 150; see paragraphs 0024), the communication circuit is coupled to the processor, wherein, when the show face function is activated (see Figure 3 and paragraph 0054), transmit the live stream image generated by combining the face image and the display image to an external server through the communication circuit (see paragraph 0047), when the application disables the show face function, transmit the live stream image generated by the display image alone to the external server through the communication circuit (see paragraph 0054 and 0047; where the camera input can be disabled).

Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,200,768 (Niemeyer et a.) discloses the ability to live stream gaming information overlaid with a captured facial image of the gamer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        March 2, 2022